MEMORANDUM OPINION
WIDENER, District Judge.
The petitioner may proceed in forma pauperis. His petition is filed.
Petitioner alleges that he was a prisoner of Louisiana serving a sentence in the state penitentiary, and that, while there, he was “removed, kidnapped” from the Louisiana state penitentiary by two Danville city detectives. He states that he did not have a hearing on extradition or of any other kind and did not waive extradition.
Petitioner was brought back to Virginia for trial for forgery and uttering. He alleges he has raised the question he raises here in both his criminal trial in Danville and in a petition for habeas corpus, both in the state court. He alleged his complaints were ignored by the state courts.
It is clear from the petition that petitioner has not yet been convicted and has not pursued his petition for habeas corpus in the state court to the Supreme Court of Appeals. The petition for habeas corpus was filed May 5, 1971 in the state court.
The petition must be dismissed for two reasons:
First. Petitioner has not exhausted his state remedies in accordance with 28 U.S.C. § 2254.
Second. His petition does not state a cause of action. In Frisbie v. Collins, 342 U.S. 519, 72 S.Ct. 509, 96 L.Ed. 541 (1952), the rule is stated as follows:
“This Court has never departed from the rule announced in Ker v. Illinois, 119 U.S. 436, 444, 7 S.Ct. 225, 229, 30 L.Ed. 421, that the power of a court to try a person for crime is not impaired by the fact that he had been brought within the court’s jurisdiction by reason of a ‘forcible abduction’.” 342 U.S. 519, 522, 72 S.Ct. 509, 511.
William H. Fuller, III, attorney for the Commonwealth of Virginia, Danville, Virginia, will be substituted as party respondent in lieu of United States Federal District Court, Danville, Virginia.
An order is this day entered dismissing the petition.